Citation Nr: 1426115	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-10 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of overpayment of VA nonservice-connected pension benefits in the principal amount of $34,914.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to August 1970.  The appellant is his fiduciary.  He appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2010 decision by the Department of Veterans Affairs (VA) Regional Office's (RO's) Committee on Waivers and Compromises (Committee).

In March 2014, the Board remanded the claim to clarify whether the Veteran wanted a hearing.  But in a May 2014 letter, the Veteran withdrew his appeal entirely, so the Board is summarily dismissing his appeal.  38 C.F.R. § 20.704.


FINDING OF FACT

In a May 2014 statement, so which was received prior to promulgation of a decision by the Board, the Veteran withdrew his appeal of this claim.


CONCLUSION OF LAW

The criteria are met for withdrawal of the substantive appeal concerning this claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In a March 2014 Memorandum, the Committee indicated the Debt Management Center (DMC) had accepted a compromise offer on the Veteran's debt on or about February 7, 2012.  Pursuant to the compromise, the remaining debt was eliminated; he has no other appeal rights, and the overpayment issue has been resolved.  In a subsequent May 2014 letter, the Veteran's representative stated that, as a result of the compromise offer, the Veteran was withdrawing his appeal.

According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  The Veteran's representative's statement is in writing, includes the Veteran's name and claim number, and clearly express his intent to withdraw his appeal of this claim.  And since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  See id.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal of this claim is dismissed.  Id.



ORDER

The claim for waiver of overpayment of VA nonservice-connected pension benefits in the principal amount of $34,914.00 is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


